Exhibit 10.35

Capstone Turbine Corporation

restricted stock agreement


THIS AGREEMENT IS ENTERED INTO BY AND BETWEEN CAPSTONE TURBINE CORPORATION (THE
“COMPANY”) WITH JAMES D. CROUSE (“EXECUTIVE”) TO EVIDENCE THE AWARD OF THE
COMMON STOCK OF THE COMPANY THAT WAS MADE ON FEBRUARY 5, 2007.

RECITALS:

WHEREAS, the Company, through action of the compensation committee of its board
of directors taken on January 30, 2007, made a conditional award of the
Company’s Common Stock (the “Award”) as an inducement to encourage Executive to
accept an offer of employment as the Company’s Executive Vice-President of
Sales;

WHEREAS, the parties, in connection therewith, entered into a letter agreement
dated January 31, 2007, that sets forth general terms of employment of the
Executive by the Company, including the terms of the Award that is evidenced by
this Agreement, which employment commenced on February 5, 2007;

WHEREAS, the parties desire to set forth the terms of such Award and to
acknowledge that the shares of Common Stock that may be acquired hereunder shall
be registered under the Securities Act of 1933, as amended (“Securities Act”) on
Form S-8; and

WHEREAS, the parties further acknowledge that this Award is granted separately
from the Capstone Turbine Corporation 2000 Equity Incentive Plan (the “2000
Plan”), but desire that this Award be subject to the terms contained in the of
the 2000 Plan, except as otherwise provided for herein;

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties do  hereby agree to the following terms and conditions regarding the
Award covered hereby:

I.            NOTICE OF STOCK AWARD

Notice is hereby given of the grant of the Award, subject to the following
terms.  References in this Agreement to certain terms of the Award shall be
defined in this Article I:

Date of Grant:

 

February 5, 2007

 

 

 

Total Number of Shares:

 

200,000

 

 

 

Type of Award:

 

Restricted Stock Units

 

 

 

Term for Vesting/Stock Transfer:

 

4 Years

 


--------------------------------------------------------------------------------


Transfer of Shares; Vesting Schedule:

Pursuant to the Award, ownership of the Common Stock shall be transferred to
Executive on the dates and in the amounts described in this paragraph, subject
to the Executive continuing to be either an Employee or a Consultant to the
Company on such dates:

Transfer Date

 

Shares Transferred

 

 

 

February 5, 2008

 

50,000

February 5, 2009

 

Additional 50,000 shares

February 5, 2010

 

Additional 50,000 shares

February 5, 2011

 

Additional 50,000 shares

 

The Common Stock transferred to Executive pursuant to this Award shall be fully
vested and not subject to restrictions or forfeiture on the respective transfer
dates, except as provided in this Agreement.  If Executive’s employment is
terminated by the Company other than for Cause prior to the one-year anniversary
of the Date of Grant, Executive shall become vested in and  have the vested
right to receive a transfer of the Common Stock under this Award with respect to
1/48th of the number of Shares subject to the Award for each full month of
employment following the Date of Grant, based on the day of the month
corresponding to the Date of Grant, through the date of such termination.

Award Termination:

The Award shall terminate on the date that Executive ceases to be either an
Employee or a Consultant of the Company.  Upon termination, no further shares
described herein will be transferred to Executive and any unvested portion of
the Award will lapse.

II.            AGREEMENT

1.             Grant of Award.  This Award is subject to the terms set forth in
Article I of this Agreement and, except as expressly provided for herein, the
terms, definitions and provisions of the 2000 Plan regarding awards of Common
Stock (including Stock Bonus grants), which are incorporated herein by
reference.  All capitalized terms used in this Agreement shall have the meanings
ascribed to such terms in the 2000 Plan, except as may be otherwise defined
herein.  The Award evidenced in this Agreement is intended by the parties to be
granted in fulfillment of the Company’s obligation to award restricted stock
pursuant to the letter agreement between the parties dated January 31, 2007; the
terms of this Agreement completely replace and supersede the terms addressing
the subject matter contained in such letter agreement.

2.             Status of Executive.  The Executive shall not be deemed a
stockholder of the Company with respect to Common Stock covered by this Award
and shall not be entitled to receive dividends and exercise voting rights with
respect thereto until such Shares are  Transferred to Executive on the dates
described in Article I of this Agreement.  The Company is not required to
deliver shares of Common Stock to the Participant until all applicable
requirements of law have been complied with and such shares shall have been duly
listed on any securities exchange on which the Common Stock may then be listed. 
Any certificates representing the shares of Common Stock awarded pursuant to
this Agreement shall be issued in the Participant’s name.

2


--------------------------------------------------------------------------------


3.             Tax Withholding.  At the time that any portion of the Award
becomes vested and Shares are transferred to the Executive, the Company shall
withhold from the Shares to be delivered to Executive a number of Shares that
have a Fair Market Value equivalent to the tax withholdings that are required to
be remitted by the Company to the appropriate governmental entity or entities on
behalf of the Executive with respect to such transaction.

4.             No Effect on Capital Structure.  This Award shall not affect the
right of the Company or any Subsidiary to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any of all
of its assets, dissolve, liquidate, windup, or otherwise reorganize.

5.             Committee Authority.  Any question concerning the interpretation
of this Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion.  Such decision by the Committee shall
be final and binding.

6.             Lock-Up Period.  Executive hereby agrees that if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act or any applicable state laws,
Executive shall not sell or otherwise transfer any Shares or other securities of
the Company during the 180-day period (or such longer period as may be requested
in writing by the Managing Underwriter and agreed to in writing by the Company)
(the “Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

7.             Non-Transferability of Award.  The Award may not be transferred
in any manner except by will or by the laws of descent or distribution.  It may
be exercised during the lifetime of Executive only by Executive.  The terms of
the Award shall be binding upon the executors, administrators, heirs, successors
and assigns of the Executive.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

 

 

 

By:

 /s/ DARREN R. JAMISON

 

 

 

Darren R. Jamison

 

 

 

President and Chief Executive Officer


 

3


--------------------------------------------------------------------------------



EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE TRANSFER AND VESTING OF SHARES
PURSUANT TO THIS AWARD IS EARNED ONLY BY CONTINUING EMPLOYMENT OR CONSULTANCY AT
THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE
AWARD OR ACQUIRING SHARES HEREUNDER).  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE CAPSTONE TURBINE CORPORATION 2000
EQUITY INCENTIVE PLAN, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER
UPON EXECUTIVE ANY RIGHT WITH RESPECT TO CONTINUATION OR EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH EXECUTIVE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.

Executive hereby acknowledges receipt of the 2000 Plan and a current prospectus
for the offering represented by the grant of this Award.  Executive represents
that he is familiar with the terms and provisions of the 2000 Plan and this
Agreement and does hereby accept the Award subject to all of its terms. 
Executive has had an opportunity to obtain the advice of counsel prior to
executing the Agreement and fully understands all provisions of this Agreement
and the Award granted hereunder.  Executive hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the 2000 Plan or this Agreement.  Executive further
agrees to notify the Company upon any change in the residence address indicated
below:

Dated: February 5, 2007

 

 /s/ JAMES D. CROUSE

 

 

 

James D. Crouse

 

 

 

 

 

Residence Address:

on file

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------